DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2017 (and also on 11/13/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 14-18, 42, 44, 45, 47, 49, 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 5, the recitation “a housing defining a chamber…a glue on a support disposed in the chamber” renders the claim vague and indefinite since the elected embodiment of Sub-species X and A represented in Figs. 16A, D, and E is see paragraph 0073 of the present specification), but there is no support disposed in a housing since the support 100 is folded to form the housing and the glue 20 is applied to the support 100.
In regard to claim 14 the phrase “wherein the glue and the support are in the form of a replaceable glue trap that can be inserted into a bottom of the housing and removed from the housing” renders the claim vague and indefinite since the elected embodiment of Sub-species X and A represented in Figs. 16A, D, and E is disclosed as having a support 100 having the glue 20 applied to the support 100, the support 100 can comprise a tab 102 and slot 104 sized to receive the tab 102, therefore the glue 20 is disposed on an inner surface of the support 100, but the trap does not comprise “the glue and the support are in the form of a replaceable glue trap that can be inserted into a bottom of the housing and removed from the housing” as recited in claim 14.  
In regard to claim 42, the recitation “a housing…a removable support configured to be disposed at a bottom of the housing” renders the claim vague and indefinite since the elected embodiment of Sub-species X and A represented in Figs. 16A, D, and E is disclosed as having a support 100 having the glue 20 applied to the support 100, the support 100 can comprise a tab 102 and slot 104 sized to receive the tab 102, therefore the glue 20 is disposed on an inner surface of the support 100 (see paragraph 0073 of the present specification), but there is no support disposed in a housing since the support 100 is folded to form the housing and the glue 20 is applied to the support 100.
In regard to claim 53, the phrase “wherein the support is a wall of the housing” renders the claim vague and indefinite since the elected embodiment of Sub-species X and A represented in Figs. 16A, D, and E is disclosed as having a support 100 having the glue 20 applied to the support 100, the support 100 can comprise a tab 102 and slot 104 sized to receive the tab 102, therefore the glue 20 is disposed on an inner surface of the support 100 (see paragraph 0073 of the present specification), but the trap does not comprise “the support is a wall of the housing” as recited in claim 53 wherein the “support disposed in the chamber” as recited in claim 5 from which claim 53 depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, 18, 49, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825.
In regard to claims 5, 6, and 49, Gehret discloses a housing (1 with base 3, end wall 5, top 6, open end 8, side walls 13-14) defining a chamber (inner volume of 1) and having an opening (8 or 18) for ticks to enter the chamber; a glue (adhesive 7) on a support (16) disposed in the chamber (see col. 4, lines 8-48 & Figs. 3-4), the configured to trap ticks touching the glue by sticking to the ticks (adhesive is non-drying adhesive typically used in glue traps for trapping insects and that it is envisaged that different degrees of ‘tack’ would be used depending on the strength required and the kind of vermin being caught; see col. 4, lines 8-29); and a tick attractant comprising a plant based scent (apple; see col. 2, lines 54-57 and also wooden chip 9 is used in the trap wherein the wood is plant based) that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant, but does not disclose the plant based scent which is formed from part of a basil plant or comprising an essential oil of basil.  It would have been an obvious matter of design choice to utilize the basil plant as the source of the plant based scent in the trap of Gehret in order to attract insect pests that target and damage basil plants such as white flies, mealy bugs, aphids, Japanese beetles, caterpillars etc. to the trap to thereby eliminate the insect pests.
In regard to claim 14, Gehret discloses wherein the glue (7) is in the form of a replaceable glue trap that can be inserted into a bottom of the housing (3) and removed from the housing (16 capable of being removed from 3 to thereby remove 7).
In regard to claim 18, Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects).
In regard to claim 53, Gehret discloses wherein the support (1) is a wall of the housing (end walls 5, side walls 13-14).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of McQueen 4,815,231 or Lee 6,442,889.
.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Bette 7,434,351.
Alternatively Gehret does not disclose the support being formed from a biodegradable material.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the support of Gehret such that it is formed from a biodegradable material in view of Bette in order to provide .
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Geary 2,911,756 or Gang 5,454,186.
Gehret does not disclose the tick attractant being incorporated into the glue or being in contact with the glue.  Geary and Gang disclose a trap comprising a support (flexible sheet backing 1 OR 5); a glue (normally tacky and pressure sensitive adhesive 6; see col. 2, line 40 to col. 3, line 26 OR 2) on the support; and an attractant comprising a plant based scent (the adhesive composition should contain an attractant or bait for the insect to alight upon the device, and which functions by appearance, odor, taste, wherein the insect attracting composition includes molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar or a vegetable oil, corn oil, sunflower oil, olive oil etc.; see col. 3, lines 44-46) that attracts insects to the glue, wherein the plant based scent being formed from a part of a plant (molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar derived from sugar cane and oils derived from respective plants), and the attractant is incorporated into the glue or is in contact with the glue (adhesive composition should contain an attractant or bait for the insect to induce the insect to alight upon the insecticidal composition; see col. 3, lines 4-8 OR adhesive 2 contains the bait for insects and in this manner the insects will be drawn to enter the trap and will be ‘trapped’ in the trap by the adhesive once they have entered the trap).  It would have been obvious to one of ordinary skill in the art to modify the plant based scent of Gehret .
Claims 5, 6, 14, 18, 49, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al.
In regard to claims 5-6 and 49, Gehret discloses a plant based scent formed from part of a plant (apple of Gehret), but does not disclose the plant based scent which is formed from a part of a basil plant or comprises an essential oil of the basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests.

In regard to claim 18, Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects).
In regard to claim 53, Gehret discloses wherein the support (1) is a wall of the housing (end walls 5, side walls 13-14).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. as applied to claim 5 above, and further in view of McQueen 4,815,231 or Lee 6,442,889.
Alternatively in regard to claim 14, Gehret does not disclose the glue being in the form of a replaceable glue trap that can be inserted into a bottom of the housing and removed from the housing.  McQueen and Lee disclose a support comprising a housing (12 OR see Fig. 2) having at least one opening (54 OR openings defined between 238, 242, 244, 246, 248); a glue (14, 16 OR 410) on the support, wherein the glue is in the form of a replaceable glue trap (14,16 OR 410) that can be inserted into a bottom of the housing and removed from the housing (see Fig. 1 and col. 4, lines 11-32 OR see Fig. 4 and col. 2, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the glue of Gehret such that it is in the form of a replaceable glue trap that can be inserted into a bottom of the housing and removed from the housing in view of McQueen or Lee in order to provide the user with the ability to .
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. as applied to claim 5 above, and further in view of Bette 7,434,351.
Alternatively Gehret does not disclose the support being formed from a biodegradable material.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the support of Gehret such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. as applied to claim 5 above, and further in view of Geary 2,911,756 or Gang 5,454,186.
Gehret does not disclose the tick attractant being incorporated into the glue or being in contact with the glue.  Geary and Gang disclose a trap comprising a support (flexible sheet backing 1 OR 5); a glue (normally tacky and pressure sensitive adhesive 6; see col. 2, line 40 to col. 3, line 26 OR 2) on the support; and an attractant comprising a plant based scent (the adhesive composition should contain an attractant .
Claim(s) 31, 32, 35, 39, 41, 50, 51 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gehret 5,572,825 in view of Cohen 5,384,981 or Otterson 4,244,134 and CN 103314938 to Geng et al.
In regard to claims 31, 35, 50, and 51, Gehret discloses a support (1) having wall portions (side walls 13-14, end walls 5) configured to be folded (see Fig. 7) by a user so that the wall portions form a housing (see Figs. 1-4) having at least one side 3, 16; see Fig. 3 of 4) that is an inside surface of the enclosure (see Fig. 3), the glue is configured to trap ticks touching the glue by sticking to the ticks (adhesive 7 is a non-drying adhesive typically used in glue traps for trapping insects and the like), wherein when the support is in folded form (see Figs. 1-4) and the housing is on a ground surface ticks can walk from the ground surface through the at least one opening (8, 18) directly into the protective enclosure and contact the glue, and a tick attractant comprising a plant based scent (apple; see col. 2, lines 54-57 and also wooden chip 9 is used in the trap wherein the wood is plant based) that attracts ticks to the glue, wherein the plant based scent is formed from part of an apple tree,  but does not disclose the glue on a surface of at least one of the wall portions that is an inside surface of the enclosure.  Cohen and Otterson disclose a trap comprising a support (31 OR 50) having wall portions (2 outer wall portions in Fig. 4 with 42,44 respectively OR 52, 54) configured to be folded by a user so that the wall portions form a housing (see Fig. 5 OR see Fig. 8) having at least one side opening (see opening at either end of 31 in Fig. 5 OR 62 & openings at either end of 50) and inside surfaces of the housing defining a protective enclosure; a glue (14 OR 68) on a surface of at least one of the wall portions that is an inside surface of the enclosure, the glue is configured to trap pests (rodents OR insects and rodents) touching the glue by sticking to the pests, wherein when the support is in folded form (see Fig. 5 OR see Fig. 8) and the housing is on a ground surface pests can walk from the ground surface through the at least one side opening directly into the protective enclosure and contact the glue.  It would have been obvious to one of ordinary skill in the art to modify the support of Gehret such that the glue is on a surface of at least one of the wall portions in view of Cohen or Otterson in order to provide the trap with multiple interior surfaces with adhesive to increase the likelihood that insects walking upon other inside surfaces of the enclosure besides the bottom inside surface will become entrapped within the enclosure of the trap.  Gehret also does not disclose the plant based scent which is formed from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests.
Gehret and Cohen or Otterson disclose wherein the support is substantially flat prior to folding by the user (see Fig. 7 of Gehret, Figs. 1, 3 & 4 of Cohen, and Fig. 9 of Otterson).
In regard to claim 39, Gehret discloses the support (1) being formed from a biodegradable material comprising cellulose (recycled paperboard and preferably unbleached sulfate).
In regard to claim 41, Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Cohen 5,384,981 or Otterson 4,244,134 and CN 103314938 to Geng et al. as applied to claim 31 above, and further in view of Oehlschlager 2013/0111802.
Gehret does not disclose the attractant being in a separate package to be opened by the user.  Oehlschalger discloses a support (100); a glue (adhesive applied to 110, 120, 160, 170); and an attractant (attractant source 180) which in some embodiments may be shipped and stored in a sealed package made of an impermeable membrane (see paragraph 0062).  It would have been obvious to one of ordinary skill in the art to modify the attractant of Gehret such that it is in a separate package to be opened by the user in view of Oehlschlager in order to maintain the condition of the attractant and conserve it until the time when the trap is to be deployed.
Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Cohen 5,384,981 or Otterson 4,244,134 and CN 103314938 to Geng et al. as applied to claim 31 above, and further in view of Bette 7,434,351.
Alternatively Gehret does not disclose the support being formed from a biodegradable material.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the support of Gehret such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Cohen 5,384,981 or Otterson 4,244,134 and CN 103314938 to Geng et al. as applied to claim 31 above, and further in view of Geary 2,911,756 or Gang 5,454,186.
Gehret does not disclose the tick attractant being incorporated into the glue or being in contact with the glue.  Geary and Gang disclose a trap comprising a support (flexible sheet backing 1 OR 5); a glue (normally tacky and pressure sensitive adhesive 6; see col. 2, line 40 to col. 3, line 26 OR 2) on the support; and an attractant comprising a plant based scent (the adhesive composition should contain an attractant or bait for the insect to alight upon the device, and which functions by appearance, odor, taste, wherein the insect attracting composition includes molasses [derived from sugar .
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of Cohen 5,384,981 or Otterson 4,244,134 and CN 103314938 to Geng et al. as applied to claim 31 above, and further in view of Feldhedge et al. 2006/0283075 or Hobson 2002/0104255.
Gehret discloses a support comprising outer end portions (30, 33) which are folded over and adhered to the outer surface of the first and second end wall panels (27, 38), inner top portions (28, 41) are likewise folded over and adhered to an inside surface of the top panel (34), inner top portions (31) are folded over and adhered to the inner top surface (25), and thus are configured to form the housing; Cohen discloses complementary interfitting tabs (42, 44) configured to form the housing; and Otterson discloses a pressure sensitive adhesive (70) that may be applied to one of the bottom flaps (52) so that when the blank is folded along the scores (52a, 60), the bottom flaps are in overlapping relation and the pressure sensitive adhesive secures the bottom flaps together and contact adhesive dots (70a) may be applied to the reverse side of blank (51) on the bottom panel (52) so as to coact with the adhesive dots (70) when folded to the erect position, but do not disclose wherein the support comprises a slot and a tab configured to be inserted into the slot to form the housing.  Feldhedge et al. and Hobson disclose a trap (10 OR 1) comprising a support having wall portions (40, 50, 65, 70 OR 2, 4) configured to be folded by a user so that the wall portions form a housing having at least one side opening (41, 51-53, 66, & 71-72 OR see side openings defined by upwardly folded side portions and end openings defined above flaps 7 in Fig. 1B) and inside surfaces of the housing define a protective enclosure (see Figs. 1-2 OR ); a glue (3 OR sticky surface covered by protective paper 3 on central portion 2) on a surface of at least one of the wall portions (80 with 2, 3 OR 2) that is an inside surface of the enclosure; wherein the support comprises a slot (37 OR 6) and a tab (87, 88 OR 5) configured to be inserted into the slot to form the housing.  It would have been obvious to one having ordinary skill in the art to modify the support of Gehret and Cohen or Otterson such that it comprises a slot and a tab configured to be inserted into the slot to form the housing in view of Feldhedge et al. or Hobson in order to provide an alternative arrangement of interengaging parts of the trap which are integral with the support so as not to require extraneous structure to form and maintain the housing in its folded form.  
Claim 42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of McQueen 4,815,231 or Lee 6,442,889 and CN 103314938 to Geng et al.
In regard to claims 42 and 44, Gehret discloses a housing (1 with base 3, end wall 5, top 6, open end 8, side walls 13-14) having at least one side opening (8, 18) and inside surfaces of the housing defining a protective enclosure (see Figs. 3-4); a support (16) glued to the housing (at 3); a glue (adhesive 7) on the support (16), the glue being configured to trap ticks touching the glue by sticking to the ticks (adhesive is nondrying adhesive typically used in glue traps for trapping insects and that it is envisaged that different degrees of ‘tack’ would be used depending on the strength required and the kind of vermin being caught; see col. 4, lines 8-29); and a tick attractant comprising a plant based scent (apple; see col. 2, lines 54-57) that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant, but does not disclose a removeable support configured to be disposed at a bottom of the housing or a glue on the removeable support.  McQueen and Lee disclose a removeable support (16 OR 30) constructed to be disposed at a bottom of the housing (18, 36 OR 23 of 10) and a glue (40 OR 40) disposed on the removeable support (16 OR 30).  It would have been obvious to one of ordinary skill in the art to modify the support and glue of Gehret such that the support is a removeable support constructed to be disposed at a bottom of the housing and the glue is disposed on the removeable support in view of McQueen or Lee Gehret also does not disclose the plant based scent which is formed from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests.
In regard to claim 44, Gehret and Geng et al. disclose wherein the plant based scent comprises an essential oil from the at least one of the basil plant (Geng et al.), cedar tree or apple tree (Gehret discloses apple as bait).
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of McQueen 4,815,231 or Lee 6,442,889 and CN 103314938 to Geng et al. as applied to claim 42 above, and further in view of Geary 2,911,756 or Gang 5,454,186.
Gehret does not disclose the tick attractant being incorporated into the glue or being in contact with the glue.  Geary and Gang disclose a trap comprising a support (flexible sheet backing 1 OR 5); a glue (normally tacky and pressure sensitive adhesive 6; see col. 2, line 40 to col. 3, line 26 OR 2) on the support; and an attractant comprising a plant based scent (the adhesive composition should contain an attractant or bait for the insect to alight upon the device, and which functions by appearance, odor, taste, wherein the insect attracting composition includes molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar or a vegetable oil, corn oil, sunflower oil, olive oil etc.; see col. 3, lines 44-46) that attracts insects to the glue, wherein the plant based scent being formed from a part of a plant (molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar derived from sugar cane and oils derived from respective plants), and the attractant is incorporated into the glue or is in contact with the glue (adhesive composition should contain an attractant or bait for the insect to induce the insect to alight upon the insecticidal composition; see col. 3, lines 4-8 OR adhesive 2 contains the bait for insects and in this manner the insects will be drawn to enter the trap and will be ‘trapped’ in the trap by the adhesive once they have entered the trap).  It would have been obvious to one of ordinary skill in the art to modify the plant based scent of Gehret such that it is incorporated into the glue or is in contact with the glue in view of Geary or .
Claims 5, 6, 14-18, 45, 49, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Winkler 8,793,927 and Light et al. 6,264,939 and CN 103314938 to Geng et al.
In regard to claims 5, 6, 45, and 49, Lingren et al. disclose a housing (10) defining a chamber and having an opening (opposing entry openings 60 at either end of 10) for ticks to enter the chamber; a glue (19; adhesive agent such as glue, sticky substances, waxes, oils, oil mixtures or any other adherent which permits the insects to be caught) on an interior surface of the middle panel (12), the glue being configured to trap ticks touching the glue by sticking to the ticks; and an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11 -12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait) which is an insect attractant such as a pheromone, kairomone, food attractant, fragrance, and the like (see col. 7, lines 33-42 & col. 10, lines 44-51), but do not disclose a glue on a support disposed in the chamber.  Winkler discloses a housing (200) defining a chamber (hollow interior defined by 200) and having an opening (openings at each end of 200) for insects to enter; a glue (sticky material on 300) on a support (card forming liner 300; see col. 1, lines 48-51) disposed in the chamber, wherein the glue is in the form of a replaceable glue trap (insect trap liner 300 releasably attaches to housing 200 via fastening tab 130) that can be inserted into a bottom of the housing (240) and removed from the housing (see Fig. 1B and col. 1, lines 48-62 and col. 2, lines 18-21 and col. 4, glue is on a support disposed in the chamber in view of Winkler in order to provide the user with the ability to replace the glue and support as desired or when the glue is full of insects without having to replace the entire trap.  Lingren et al. do not disclose a tick attractant comprising a plant based scent that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant.  Light et al. disclose bisexual attractants and aggregants of codling moths wherein Tables 6-9 show pear or apple extract and the level of attraction for codling moth (see col. 28, lines 37-45 and that any type of traps, baits or lures, or trap-like stations, enclosures, platforms, etc., may be used for delivering the formulation of the invention comprising volatile attractants from apple extracts (see col. 31, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the tick attractant of Lingren et al. such that it is a plant based which is formed from part of a plant in view of Light et al. in order to provide a known attractant derived from the kairomone/food attractant that is specifically sought by the codling moth.  Lingren et al. and Light do not disclose do not disclose the plant based scent which is formed from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Lingren et al. and Light et al. such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. in order to lure insect pests insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests.
In regard to claim 14, Lingren et al., Light et al., and Winkler disclose wherein the glue and the support are in the form of a replaceable glue trap (300 of Winkler) that can be inserted into a bottom of the housing and removed from the housing.
In regard to claims 15-17, Lingren et al. disclose the support (10) formed from a biodegradable material comprising cellulose (milk carton container stock) and contains a water resistant coating (protective agent 18 such as polyethylene, plastic or wax) so that the trap can be utilized in the environment for at least a week before degrading.
In regard to claim 18, Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19).
In regard to claim 53, Lingren et al., Light et al., and Winkler disclose wherein the support (300 of Winkler) is a wall of the housing (forms part of the bottom wall of housing of Winkler).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Winkler 8,793,927 and Light et al. 6,264,939 and CN 103314938 to Geng et al. as applied to claim 5 above, and further in view of Bette 7,434,351.
Alternatively Lingren et al. and Light et al. do not disclose the support being formed from a biodegradable material. Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the support of Lingren et al. and Light et al. such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claims 31, 32, 35, 39-41, 46, 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and CN 103314938 to Geng et al.
In regard to claim 31, 35, 46, and 50-52, Lingren et al. disclose a support (10) having wall portions (12, 14, 16, 25, 26) configured to be folded by a user so that the wall portions form a housing having at least one side opening (opposing entry openings 60) and inside surfaces of the housing defining a protective enclosure (see Fig. 1); a glue (19) on a surface of at least one of the wall portions (adhesive agent 19 is coated internally of trap; see col. 10, lines 45-51 & Fig. 6) that is an inside surface of the enclosure, the glue being configured to trap ticks touching the glue by sticking to the ticks (adhesive agent such as glue, sticky substances, waxes, oils, oil mixtures or any other adherent which permits the insects to be caught); and an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11-12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait) which is an insect attractant such as a pheromone, kairomone, food attractant, fragrance, and the like (see col. 7, lines 33-42 & col. 10, lines 44-51), but do not disclose a tick attractant comprising a plant based scent that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant.  Light et al. disclose bisexual attractants and aggregants of codling moths wherein Tables 6-9 show pear or apple extract and the level of attraction for codling moth (see col. 28, lines 37-45 and that any type of traps, baits or lures, or trap-like stations, enclosures, platforms, etc., may be used for delivering the formulation of the invention comprising volatile attractants from apple extracts (see col. 31, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the tick attractant of Lingren et al. such that it is a plant based which is formed from part of a plant in view of Light et al. in order to provide a known attractant derived from the kairomone/food attractant that is specifically sought by the codling moth.  Lingren et al. and Light do not disclose do not disclose the plant based scent which is formed from a part of a basil plant or comprises an essential oil from the basil plant or comprises an extract from basil.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Lingren et al. and Light et al. such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. in order to lure insect pests insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests.
In regard to claim 32, Lingren et al. disclose wherein the support (10) is substantially flat prior to folding by the user (see Fig. 6 or 7).
In regard to claims 39 and 40, Lingren et al. disclose the support (10) formed from a biodegradable material comprising cellulose (milk carton container stock) and contains a water resistant coating (protective agent 18 such as polyethylene, plastic or wax) so that the trap can be utilized in the environment for at least a week before degrading.
In regard to claim 41, Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19).
In regard to claim 52, Lingren et al. disclose wherein the support (10) comprises a slot (openings 15, 17) and a tab (strip 32 with two locking tabs 36) configured to be inserted into the slot to form the housing (see Figs. 1, 5, 6).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and CN 103314938 to Geng et al. as applied to claim 31 above, and further in view of Oehlschlager 2013/0111802.
Lingren et al. and Light et al. do not disclose the attractant being in a separate package to be opened by the user.  Oehlschalger discloses a support (100); a glue (adhesive applied to 110, 120, 160, 170); and an attractant (attractant source 180) which in some embodiments may be shipped and stored in a sealed package made of an impermeable membrane (see paragraph 0062).  It would have been obvious to one of ordinary skill in the art to modify the attractant of Lingren et al. and Light et al.
such that it is in a separate package to be opened by the user in view of Oehlschlager in order to maintain the condition of the attractant and conserve it until the time when the trap is to be deployed.
Claims 42, 44, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Winkler 8,793,927 and Light et al. 6,264,939 and CN 103314938 to Geng et al.
In regard to claims 42, 44, and 47, Lingren et al. disclose a housing (10) having at least one side opening (opposing entry openings 60 at either end of 10) and inside surfaces of the housing defining a protective enclosure (see Fig. 1); a glue (19; adhesive agent such as glue, sticky substances, waxes, oils, oil mixtures or any other adherent which permits the insects to be caught) configured to be disposed at a bottom of the housing (on an interior surface of the middle panel 12), the glue is configured to trap ticks touching the glue by sticking to the ticks (adhesive agent such as glue, sticky substances, waxes, oils, oil mixtures or any other adherent which permits the insects to be caught), wherein when the housing is disposed on a ground surface ticks can walk from the ground surface through the at least one side opening directly into the enclosure into the protective enclosure and contact the glue at the bottom of the housing; and an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11 -12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait) which is an insect attractant such as a pheromone, kairomone, food attractant, fragrance, and the like (see col. 7, lines 33-42 & col. 10, lines 44-51), but do not disclose a removable support configured to be disposed at a bottom of the housing or a glue on the removable support.  Winkler discloses a housing (200) having at least one side opening (openings at each end of 200) for insects to enter and inside surfaces of the housing defining a protective enclosure (see Fig. 1B); a removable support (300) configured to be disposed at a bottom of the housing (300 is received on bottom surface 240 and held in place by tab 130); a glue (sticky material on 300) on the removable support (card forming liner 300; see col. 1, lines 48-51), wherein the glue is in the form of a replaceable glue trap (insect trap liner 300 releasably attaches to housing 200 via fastening tab 130) that can be inserted into a bottom of the housing (240) and removed from the housing (see Fig. 1B and col. 1, lines 48-62 and col. 2, lines 18-21 and col. 4, lines 11-34).  It would have been obvious to one of ordinary skill glue is on a support disposed in the chamber in view of Winkler in order to provide the user with the ability to replace the glue and support as desired or when the glue is full of insects without having to replace the entire trap.  Lingren et al. do not disclose a tick attractant comprising a plant based scent that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant.  Light et al. disclose bisexual attractants and aggregants of codling moths wherein Tables 6-9 show pear or apple extract and the level of attraction for codling moth (see col. 28, lines 37-45 and that any type of traps, baits or lures, or trap-like stations, enclosures, platforms, etc., may be used for delivering the formulation of the invention comprising volatile attractants from apple extracts (see col. 31, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the tick attractant of Lingren et al. such that it is a plant based which is formed from part of a plant in view of Light et al. in order to provide a known attractant derived from the kairomone/food attractant that is specifically sought by the codling moth.  Lingren et al. and Light do not disclose do not disclose the plant based scent which is formed from a part of a basil plant or comprises an essential oil from the basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Lingren et al. and Light et al. such that it is formed from part of a basil plant or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. in order to lure insect pests insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument concerning the 35 U.S.C. 112(b) rejections and that “See paragraph [0059] of the originally filed specification…The term support includes any material to which the glue can be applied, including the housings, glue traps, and foldable traps herein…This language clearly supports the different embodiments of the ‘support’ recited in the claims…See also paragraph [0057] of the application”, the Examiner reminds applicant that Sub-species X and Sub-species A were elected for further examination on the merits by applicant on 11/03/2017 and that the issue at hand is not whether the claimed subject matter is supported in the specification, but instead the issue at hand is that applicant has presented claims reciting subject matter directed to a non-elected Sub-species.  The elected embodiment of Sub-species X as shown in Figs. 16A, 16D and 16E comprises a support 100 having the glue 20 applied to the support and the tick attractant 64 applied 
In regard to applicant’s argument that “The belt of Geng has a different structure than the claimed glue traps…Geng does not disclose a housing or any supports configured to form a housing…One of ordinary skill in the art would not even look to the fly paper type trap of Geng when trying to trap ticks…since Geng is configured to catch flying insects and is also is taught for catching insects that consume plants grown in a greenhouse…no teaching…in Geng…that a plant based scent, basil, can be used to 
In regard to applicant’s argument that “The rejection of claims 5, 6, 14, 18, 49, and 53 under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent No. 5,572,825 (Gehret) is respectfully traversed.”, the Examiner contends that in the Non-Final Rejection mailed on 05/05/2021 there were no rejections made under 35 U.S.C. 102(a)(1) as alleged by the applicant.
In regard to applicant’s argument that “Gehret relates to a glue trap for catching cockroaches using a cockroach attractant, which is a plant food the cockroach 
In regard to applicant’s argument that “The rejection of claims 31, 32, 35, 39, 41, 50, and 51 under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent No. 5,572,825 (Gehret) in view of U.S. patent No. 5,384,981 (Cohen) or U.S. patent No. 4,244,134 (Otterson) and CN 103314938 (Geng) is respectfully traversed.  The claimed invention is not anticipated…”, the Examiner contends that the combination of references of Gehret in view of Cohen or Otterson and Geng was not presented as an anticipatory rejection under 35 U.S.C. 102(a)(1) and that instead the rejections were made under 35 U.S.C. 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA